Citation Nr: 1206995	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-39 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1977 to October 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran was scheduled to appear at a hearing before the Board in July 2010. However, as he did not appear for the hearing and informed his authorized representative that he wished to cancel the hearing request, his request for a hearing is considered withdrawn. 38 C.F.R. §§ 20.700(d), 20.704(d) (2011). 

Although the record reflects that the Veteran was previously denied entitlement to service connection for PTSD in an unappealed January 2003 rating decision, this appeal will be reviewed on a de novo basis instead of as a petition to reopen his prior claim for service connection. 

The Veteran's service treatment records were associated with the claims file at the time of the January 2003 adjudication, but his personnel records were added after that rating decision became final. These records are relevant because they reflect substance abuse and the Veteran contends that he began abusing substances in service to deal with stress. Due to the receipt of the additional military records, the claim will be reviewed on a de novo basis. 38 C.F.R. § 3.156 (c) (2011). The Board has recharacterized the issue to correctly reflect this procedural history. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.
REMAND

The record indicates that VA records are outstanding and additional evidentiary development is warranted.

The Veteran alleges that at some point during his Advanced Individual Training (AIT), when assigned to Company B, 1st Battalion, 1st AIT Brigade in Fort Benning Georgia, he was present when trainee Private V.J.G cut the face and throat of another trainee Private F.J.M. The RO subsequently issued a memorandum reflecting a determination that there was insufficient information available to substantiate the Veteran's claim. The memorandum stated that the RO had requested and obtained the Veteran's personnel file and his VA treatment records. However, the claims file does not reflect that the RO took any steps to research the Veteran's unit history or search for other record of this incident using the names of the identified soldiers. 

The Veteran has asserted that he witnessed what could be deemed an aggravated assault under Article 128 of the Uniform Code of Military Justice; that the alleged assault occurred in a training environment of particular scrutiny to training cadre and command authorities; and that such an assault would likely have resulted in grievous bodily injury to the alleged victim. Given these factors, it is highly likely that a criminal investigation would have followed under Article 32 of the Uniform Code of Military Justice or by police authorities and equally likely that the alleged assailant was subject to courts martial under the Uniform Code of Military Justice. 

Although in his "stressor statement," the Veteran has reported that he was assigned to the AIT unit between January through June 1976, and that the alleged assault occurred on March 15, 1976, his personnel file shows that he was so assigned to the AIT unit between July 1, 1977 to August 18, 1977.

VA is therefore presented with specific information regarding a specific stressor. Assuming the Veteran is credible for the limited purpose of development of the claim, the RO/AMC must make additional attempts to verify the reported stressor. If determining again, after making the appropriate inquiries, that the records are not available, the RO/AMC must advise the Veteran of the status of those records, issue a formal finding of unavailability, and advise him pursuant to 38 C.F.R. § 3.159(e).

THE VETERAN IS ADVISED that he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment note within the claims file is dated February 12, 2008. While this case is in remand status, the RO/AMC must gather any newly generated VA treatment records.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. If any identified records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. Request that the Veteran provide a DETAILED STATEMENT as to:

The correct date, place (i.e., barracks or training site and if the latter, its identity)

	Circumstances of the alleged aggravated assault; 

Whether he was interviewed by command or military police authorities as a material witness to the aggravated assault; 

Whether he was called upon to testify at a pre-trial ("Article 32") hearing; or court-martial proceeding.

3. After the passage of a reasonable amount of time or upon the Veteran's response, conduct any appropriate research into corroboration of the claimed stressor (the alleged assault of trainee Private F.J.M., by trainee Private V.J.G., while assigned to Company B, 1st Battalion, 1st AIT Brigade in Fort Benning Georgia, between July 1, 1977 to August 18, 1977) by contacting any appropriate records depositories to include but not limited to:

The U.S. Army Criminal Investigation Command (for any police or investigation reports into the alleged assault)

The U.S. Army Legal Services Agency (for any records of General or Special Courts-Martial undertaken in the prosecution of Trainee Private V.J.G.).

4. Gather outstanding records of VA medical treatment - generated AFTER February 12, 2008 - and associate them with the claims file. IF THE VETERAN DOES NOT COOPERATE FULLY IN THIS INQUIRY, OR IF no additional records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records. 


5. Readjudicate the Veteran's claim to include IF THE CLAIMED STRESSOR IS VERIFIED AND IT IS OTHERWISE APPROPRIATE, the conduct of a VA mental disorders examination. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

      
      
      CONTINUED ON NEXT PAGE





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


